                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

CHERYL DEAS,                        )
                                    )
            Plaintiff,              )                No. 2:18-cv-3303-DCN
                                    )
                    vs.             )                        ORDER
                                    )
PLAN ADMINSTRATION COMMITTEE )
OF HCA HEALTH AND WELFARE           )
BENEFITS PLAN,                      )
                                    )
            Defendant.              )
____________________________________)

       This matter is before the court on defendant Plan Administration Committee of

HCA Health and Welfare Benefits Plan’s (“the Committee”) motion to dismiss, ECF No.

20. For the reasons set forth below, the court grants the motion to dismiss but permits

Deas to amend her complaint.

                                   I. BACKGROUND

       Plaintiff Cheryl Deas (“Deas”) was employed by HCA, making her eligible to

participate in the HCA Health and Welfare Benefits Plan (“the Plan”). The Plan is

administered by the Committee, and, pursuant to the Plan, long-term disability insurance

coverage could be obtained through Prudential Insurance Company of America

(“Prudential”). Deas’s amended complaint refers to “HCA’s long term disability plan,”

ECF No. 11 at 1; however, a review of the Plan documents shows that the “long term

disability plan” is long-term disability benefits program that, while provided for by the

Plan, is administered by Prudential. ECF No. 20-3 at 3. 1 During annual enrollment in



       1
        The Plan documents were attached to the Committee’s motion to dismiss, not
the amended complaint. At this stage of litigation, the court may consider documents that
                                             1
2014, Deas elected long-term disability insurance coverage. In order to obtain the

coverage, Deas was required to submit an evidence of insurability (“EOI”) form. Deas

alleges that the EOI form could be obtained from HCA, and that the Plan stated that if

EOI is required, an EOI form would be mailed directly to the insured.

       Deas went on a leave of absence from work in January 2014. She then returned to

work until her medical conditions caused her to stop working on May 29, 2015. When

Deas subsequently filed a claim for long-term disability insurance coverage with

Prudential, Prudential denied the claim because Deas never submitted an EOI form,

meaning she never received long-term disability insurance coverage from Prudential.

Deas alleges that neither the Committee nor any employee of HCA informed Deas that an

EOI form was required for long-term disability insurance coverage to be effective or sent

Deas an EOI form to be completed.

       As a result, Deas filed the instant action. Deas filed her initial complaint on

December 7, 2018 and subsequently filed an amended complaint on February 25, 2019.

Her amended complaint brings one cause of action for breach of fiduciary duty under the

Employment Retirement Income Security Act (“ERISA”). The Committee filed its

motion to dismiss on March 26, 2019. ECF No. 20. Deas responded on April 9, 2019,




are not attached to the complaint when they are “integral to and explicitly relied on in the
complaint and [when the plaintiff] do[es] not challenge [their] authenticity.” Phillips v.
LCI Int’l, Inc., 190 F.3d 609, 618 (4th Cir. 1999). Here, Deas refers to and relies upon
the Plan documents in both her amended complaint and in her response to the motion to
dismiss. See ECF No. 11 at 1–2; ECF No. 21 at 5. Moreover, the terms of the Plan are
integral to resolving the Committee’s motion to dismiss, and no one disputes the
documents’ authenticity. Therefore, the court will utilize the Plan documents in its
consideration of the motion to dismiss.
                                             2
ECF No. 21, and the Committee replied on April 16, 2019, ECF No. 23. The motion is

ripe for review.

                                      II. STANDARD

        A Rule 12(b)(6) motion for failure to state a claim upon which relief can be

granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588

F.3d 186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v.

Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . .

does not resolve contests surrounding the facts, the merits of a claim, or the applicability

of defenses.”). To be legally sufficient, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A Rule 12(b)(6) motion should not be granted unless it appears certain that the

plaintiff can prove no set of facts that would support his claim and would entitle him to

relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When

considering a Rule 12(b)(6) motion, the court should accept all well-pleaded allegations

as true and should view the complaint in a light most favorable to the plaintiff.

Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir.1999); Mylan Labs., Inc., 7 F.3d at 1134.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.




                                               3
                                   III. DISCUSSION

       The Committee argues that Deas’s amended complaint should be dismissed

because (1) the Committee is not a fiduciary with respect to long-term disability benefits

program and therefore not a proper defendant, and (2) Deas has failed to allege any

fiduciary breach actionable under ERISA. Both of these arguments relate to whether the

Committee has a fiduciary status as the long-term disability benefits program. The court

finds that the Committee is not a fiduciary for the long-term disability benefits program,

and for that reason, Deas’s amended complaint must be dismissed.

       “Before one can conclude that a fiduciary duty has been violated, it must be

established that the party charged with the breach meets the statutory definition of

‘fiduciary.’” Coleman v. Nationwide Life Ins. Co., 969 F.2d 54, 60–61 (4th Cir. 1992),

as amended (July 17, 1992). The Committee first argues that it is not a fiduciary with

respect to long-term disability benefits program based on the language of the Plan. The

Committee explains that pursuant to the terms of the Plan, the fiduciary status related to

the long-term disability benefits program belongs to Prudential, not to the Committee.

As Deas correctly notes, the Committee is the named fiduciary of the Plan. ECF No. 20-

4 at 4 (“The [Committee] is the named fiduciary of the Plan (as that term is used by

ERISA) and shall have the authority to control and manage the operation and

administration of the Plan.”). And as the Committee also correctly notes, it delegated its

fiduciary duties related to the insured benefits programs; therefore, the named fiduciary

for any insured benefits program is the insurance company that administers the benefits.

ECF No. 20-2 at 4, 20-4 at 3. Here, the insurance company that provides long-term




                                             4
disability benefits is Prudential; therefore, Prudential is the named fiduciary for the long-

term disability benefits program.

       The issue that arises here is Deas’s use of the phrase “long term disability plan” in

her amended complaint. As discussed above, there is the Plan, which offers the option of

enrolling in the long-term disability benefits program, and the long-term disability

benefits program itself, which is administered by Prudential. Deas alleges that the

Committee “is a plan administrator and fiduciary under the subject long term disability

plan.” ECF No. 11 at 3. In referring to the “long term disability plan,” and in arguing

that the Committee is the “named fiduciary” of the Plan pursuant to the terms of the Plan,

Deas conflates the Plan and the long-term disability benefits program. As discussed

above, the Plan documents indicate that the “long term disability plan” is in fact the long-

term disability benefits program. The text of the Plan clearly delegates fiduciary duties

with relation to the long-term disability benefits program to Prudential. Therefore,

pursuant to the language of the Plan, the fiduciary of the long-term disability benefits

program is Prudential, not the Committee.

       The Committee also argues that Deas failed to allege a breach of fiduciary duty

with respect to the long-term disability benefits program because the Committee

exercises no discretion in determining eligibility for the benefits, and the issuance of an

EOI form is a ministerial, non-fiduciary act. While this argument actually goes to

whether the Committee was a fiduciary, not whether there was a breach of fiduciary duty,

the Committee’s argument still has merit. “[B]ecause the definition of ERISA fiduciary

‘is couched in terms of functional control and authority over the plan,’ [the court] must

‘examine the conduct at issue when determining whether an individual is an ERISA



                                              5
fiduciary.’” Moon v. BWX Techs., Inc., 577 F. App’x 224, 229 (4th Cir. 2014) (quoting

Wilmington Shipping Co. v. New England Life Ins. Co., 496 F.3d 326, 343 (4th Cir.

2007)). Pursuant to ERISA, a person is a fiduciary when:

       (i) he exercises any discretionary authority or discretionary control
       respecting management of such plan or exercises any authority or control
       respecting management or disposition of its assets,
       (ii) he renders investment advice for a fee or other compensation, direct or
       indirect, with respect to any moneys or other property of such plan, or has any
       authority or responsibility to do so, or
       (iii) he has any discretionary authority or discretionary responsibility in the
       administration of such plan.
29 U.S.C.A. § 1002(21)(A). “In summarizing this definition,” the Fourth Circuit has

“observed that an ERISA fiduciary is ‘any individual who de facto performs specified

discretionary functions with respect to the management, assets, or administration of a

plan.’” Moon, 577 F. App’x at 229 (quoting Custer v. Sweeney, 89 F.3d 1156, 1161 (4th

Cir. 1996)). Providing further guidance on this issue, the Code of Federal Regulations

clarifies that “a person who performs purely ministerial functions . . . for an employee

benefit plan within a framework of policies, interpretations, rules, practices and

procedures made by other persons is not a fiduciary” because ministerial functions do not

fall within the discretionary, fiduciary acts identified by ERISA. 29 C.F.R. § 2509.75-8.

The Code of Federal Regulations provides several examples of these ministerial, non-

fiduciary acts, including “[m]aintenance of participants’ service and employment

records,” “[p]reparation of reports concerning participants’ benefits,” and “[m]aking

recommendations to others for decisions with respect to plan administration.” Id.

Pursuant to these examples, the Fourth Circuit found that acceptance of premium

payments and failure to notify a plan participant that he was no longer eligible for life


                                              6
insurance benefits were both administrative, nondiscretionary functions. Moon, 577 F.

App’x at 231.

       As discussed above, the Committee delegated its fiduciary duties related to the

long-term disability benefits program to Prudential. In delegating those duties, the

Committee delegated its duties “to interpret the insurance contracts and to make all

interpretive and factual determinations as to whether any individual is entitled to receive

any benefits under the terms of the insurance contract.” ECF No. 20-2 at 4–5. Because

the Committee delegated those duties, it has no discretionary control over whether an

individual is eligible for long-term disability insurance coverage. Moreover, the

information regarding the long-term disability insurance coverage clearly states that

Prudential, not the Committee, will use EOI to determine whether an individual is

approved for coverage. ECF No. 20-3 at 4. Therefore, pursuant to the Plan documents,

the Committee had no discretion in determining whether long-term disability insurance

coverage should be provided. As such, sending an EOI form that is used to make the

discretionary decision of coverage provision is clearly a ministerial task. Indeed, sending

a form that is used to aid Prudential in determining whether an individual is eligible to

receive long-term disability insurance coverage is akin to the Code of Federal

Regulations’s examples of preparing reports related to an individual’s benefits and

making recommendations to others about plan administration.

       Deas argues that the Committee “is directly responsible for determining [her]

eligibility to participate in the long term disability plan which would include, among

other things, providing [Deas] with the necessary EOI form.” ECF No. 21 at 6. She cites

to language in the Plan documents that discusses the Committee’s discretion in



                                             7
determining an individual’s eligibility for benefits provided under the Plan. Id. at 5–6.

However, as discussed above, Prudential, not the Committee, is the entity that determines

whether Deas is eligible for long-term disability insurance coverage because the

Committee delegated its duties related to eligibility to Prudential. See ECF No. 20-2 at

4–5 (delegating “fiduciary duties to . . . make all interpretative and factual determinations

as to whether any individual is entitled to receive any benefits” pursuant to the Plan’s

benefit options).

       Moreover, Deas argues that because the EOI form was necessary for Prudential to

provide long-term disability insurance coverage, the Committee’s alleged failure to

provide the form was a discretionary action related to Deas’s ability to obtain coverage.

However, just because the Committee’s alleged failure to provide an EOI form had an

effect on Deas’s ability to receive long-term disability insurance coverage does not mean

that the Committee exercises any discretion in managing the long-term disability benefits

program, which is the key inquiry that is required to determine whether the Committee is

a fiduciary here. As such, the Committee’s failure to provide an EOI form is ministerial.

Therefore, the Committee did not act as a fiduciary under the long-term disability

benefits program with regard to its failure to provide an EOI form. 2

       Deas asks that the court allow her to file a second amended complaint if the court

finds that her amended complaint is not sufficiently pleaded. The Committee argues that



       2
          The Committee also notes that Deas makes a reference to ERISA § 502(a)(2), 29
U.S.C. § 1132(a)(2) in her amended complaint. The Committee argues that any claim
under § 502(a)(2) is not cognizable here because § 502(a)(2) claims require a plaintiff to
assert recovery for the employee benefit plan as a whole, and here, Deas is simply
seeking recovery for her personal loss. Deas does not respond to this argument.
However, the court need not address this issue because it dismisses the amended
complaint for other reasons.
                                              8
allowing Deas to amend her complaint again would be futile because there is no set of

facts that Deas could plead in order to sufficiently allege that the Committee has breached

a fiduciary duty. When a party has amended its pleading once as a matter of course and

seeks leave to amend its pleading again, “[t]he court should freely give leave when

justice so requires.” Fed. R. Civ. P. 15(a)(2). As discussed above, the issue with Deas’s

current complaint is that she alleges a breach of the long-term disability benefits program,

for which the Committee is not a fiduciary. Moreover, also as discussed above, the

provision of an EOI form is a ministerial task, so even if Deas alleged that the Committee

breached its fiduciary duty in administering the Plan, she would be unable to do so

successful.

       However, the court notes that the essence of Deas’s claim is that the Committee

did not provide her with an EOI form when it was obligated to do so under the terms of

the Plan. The “Summary Plan Descriptions for HCA Benefits Plans,” which is part of the

Plan, states that evidence of insurability may be required to enroll in long-term disability

insurance coverage and “[t]o provide evidence of insurability, you’ll need to complete a

form that contains questions about your or your dependent’s health and medical history.

The form will be mailed directly to you if evidence is required.” ECF No. 20-2 at 2

(emphasis added). Deas describes this language in her amended complaint, alleging that

this created an obligation for the Committee to provide Deas with an EOI form. The

Committee argues, in a rather conclusory manner, that it “had no obligation to provide

[Deas] with the EOI form” and that “[a]ny allegation to the contrary by [Deas] should be

disregarded.” ECF No. 20-1 at 3–4. However, it appears to the court that the language

above could create an obligation to send Deas an EOI form, and the Committee provides



                                             9
no reasoning as to why this language does not create such an obligation or why the

allegation should be disregarded. Without expressing any opinion on whether Deas could

sufficiently allege a breach of contract based on this purported obligation under the Plan,

as this argument was not before the court, the court will permit Deas to amend her

complaint to address this alleged failure to provide an EOI form pursuant to the terms of

the Plan.

                                  IV. CONCLUSION

       For the foregoing reasons the court GRANTS the motion to dismiss but permits

Deas to amend her complaint.

       AND IT IS SO ORDERED.




                                      DAVID C. NORTON
                                      UNITED STATES DISTRICT JUDGE

April 30, 2019
Charleston, South Carolina




                                            10
